REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 2 and its dependent claim(s), if any, the prior art (e.g., US 2007/0242797) discloses a system for imaging (fig. 1) a breast (110), the system comprising: an x-ray source (120) comprising a focal spot (at 526); an imaging receptor comprising an imaging plane (other 120) disposed at a known distance (in fig. 1) from the focal spot (in 120); and a paddle (par. 100) between the x-ray source (120) and the imaging receptor (other 120), the paddle comprising: a breast-contacting surface (par. 100: to compress the breast); and a plurality of markers disposed relative to the breast-contacting surface (par. 100), at least one processor; and a memory storing instructions that, when executed by the processor, cause the system to perform a set of operations (par. 163) comprising: concurrently x-ray imaging the paddle and the breast disposed between the breast-contacting surface of the paddle and the imaging receptor (pars. 85-86 and 100-102); and obtaining an x-ray image depicting the breast, a first marker of the plurality of markers, and a second marker of the plurality of markers (pars. 100-102). 
However, the prior art fails to disclose or fairly suggest a system for imaging a breast, the system including: obtaining an x-ray image depicting the breast, the first sub-pattern of markers superimposed on the breast, and the second sub-pattern of markers superimposed on the breast; identifying a first region of interest in the x-ray image that corresponds to the first sub-pattern of markers and identifying a second region of interest in the x-ray image that corresponds to the second sub-pattern of markers; and 3U.S. Patent Application Serial No. 17/174,708 processing the first region of interest and the second region of interest to determine geometric information regarding the first sub-pattern of markers and the second sub-pattern of markers, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on May 16, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10952692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884